

Exhibit 10.2
 
SIXTH AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


SIXTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of December 16, 2008
(the “Agreement”) among Atlantic Express Transportation Group Inc., a New York
corporation (“Group”), Atlantic Express Transportation Corp., a New York
corporation (the “Company”), and Nathan Schlenker (the “Executive”).


WHEREAS, the Executive is presently employed by the Company, a wholly owned
subsidiary of Group, under the Fifth Amended and Restated Employment Agreement
dated as of April 18, 2007, as amended (the “Prior Agreement”);


WHEREAS, in order to comply with Section 409A of the Internal Revenue Code of
1986, as amended, and the Department of Treasury Regulations and other
interpretive guidance promulgated thereunder (collectively, “Section 409A”), the
Company, Group and the Executive desire to amend and restate the terms and
provisions of the Prior Agreement to, among other things, set forth the terms of
the Executive’s continued employment.


NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements hereinafter set forth and for other good and valuable
consideration, the Company, Group and the Executive hereby agree to amend and
restate the Prior Agreement in its entirety, as follows:


1. EMPLOYMENT AND DUTIES


1.1. General. The Company hereby employs the Executive, and the Executive agrees
to serve, as Chief Financial Officer of the Company, upon the terms and
conditions herein contained during the Employment Term (as defined below), and
in such capacity the Executive agrees to serve the Company faithfully and to the
best of his ability under the direction of the Board of Directors (the “Board”).


1.2. Exclusive Services. During the Employment Term, the Executive shall devote
his full-time working hours to his duties hereunder and shall not, directly or
indirectly, render services to any other person or organization or otherwise
engage in activities which would interfere significantly with his faithful
performance of his duties hereunder without the consent of the Board, provided,
however, the Executive may work one day a week from his home office in Palaline
Bridge, New York.


1.3. Term of Employment. The “Employment Term” of Executive’s employment under
this Agreement shall commence as of the date hereof (the “Commencement Date”)
and shall terminate on December 31, 2008, subject to renewal in accordance with
Section 1.4.


1.4.  Renewal of Employment Term.  Unless the Company has provided the Executive
with a written notice at least sixty days prior to December 31, 2008 of its
intent not to extend the Employment Term (the “Termination Notice”), the
Employment Term shall be renewed and extended automatically for a further period
of one year on January 1, 2009, and such extended term shall thereafter be
further extended for successive one year periods unless a Termination Notice is
given to the Executive at least sixty days prior to the next successive December
31.
 
 
 

--------------------------------------------------------------------------------

 
 
1.5  Consulting Services.  Upon expiration and non-renewal of the Employment
Term, the Company shall retain the Executive for a period of six months (the
“Consulting Term”) as a consultant.  During the Consulting Term, the Executive
shall provide such consulting services, at such times as may be reasonably be
requested by the Company; provided, that the Executive may do so primarily
through telephone contact with the Company and shall not be required to travel
from his residence to perform such services or to provide services in excess of
10 hours per month.  During the Consulting Term, the Executive shall be entitled
to six months of his Base Salary (the “Consulting Compensation”), payable
monthly on or about the 15th day of each month in equal installments in
accordance with the Company’s payroll practices as in effect at the end of the
Employment Term.  The Company shall not have any obligation to retain the
Executive as a consultant if the Executive’s employment is terminated (i) by the
Company for Cause, or (ii) by the Executive without Good Reason.  In the event
of termination of the Executive’s employment or of the Consulting Term due to
death of the Executive, the Executive’s estate shall be entitled to receive any
unpaid portion of the Consulting Compensation payable in a lump sum upon such
termination.


2.    SALARY


2.1. Base Salary. From the Commencement Date, the Executive shall be entitled to
receive a base salary (“Base Salary”) at a rate of $345,909 per annum, payable
monthly on or about the 15th day of each month in equal installments in
accordance with the Company’s payroll practices, with such increases as may be
provided in accordance with the terms hereof. Once increased, such higher amount
shall constitute the Executive’s annual Base Salary.


2.2  Increase in Base Salary.  On November 1 of each year during the Employment
Term, the Executive’s Base Salary shall be increased by a percentage which shall
equal the greater of 3% or the percentage increase in the consumer price index
for the New York-Northern New Jersey-Long Island, NY-NJ-CT metropolitan area, as
reported by the United States Department of Labor, for the 12-month period ended
the immediately preceding October 31.


2.3  Exit Bonus.  (a) Upon the occurrence of a Change of Control at any time
during or after the termination of the Executive’s employment, the Company shall
pay to the Executive a bonus (“Exit Bonus”)  which shall be equal to the Fair
Market Value (as of the date of such Change of Control) of 0.5% of all of the
Company’s outstanding common stock (on a fully diluted basis) immediately
preceding such Change of Control (such percentage being referred to herein as
the “Base Amount”); provided, the Base Amount shall be increased to 1.0% in the
event that the transaction resulting in the Change of Control is based upon an
aggregate Fair Market Value of all of the Company’s outstanding common stock (on
a fully diluted basis) equal to or in excess of $50,000,000 and 1.5% in the
event such Fair Market Value is equal to or exceeds $70,000,000; further,
provided, the Exit Bonus to be paid to the Executive upon a Change of Control
shall be reduced by an amount equal to (i) the Fair Market Value of all of the
Company’s outstanding common stock as of the date of such Change of Control,
multiplied by (ii) a fraction, the numerator of which shall be the aggregate
number of Group Common Shares (as defined below) sold, transferred or otherwise
disposed of by GSC Group (as defined below) prior to such Change of Control and
the denominator of which shall be 107,593, multiplied by (iii) the applicable
Base Amount as determined in accordance with this Section 2.3(a) as of the date
of such Change of Control.  Except as provided in Section 2.3(b), the Exit Bonus
shall be payable in the same form of consideration and at the same time as
received by the shareholders of either Group or the Company upon such Change of
Control.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) In the event the Company or Group during the Employment Term and prior to a
Change of Control, shall adopt a stock option or restricted stock purchase or
similar plan, the Executive within thirty (30) days following written notice of
the adoption of such a plan, shall have the right, by delivery of written notice
to the Company, to participate in such plan and to receive such number of shares
or options, in substitution and in place of the Exit Bonus, as would be
equivalent to the Base Amount as of the date of such participation in such plan
by the Executive, provided that any such plan shall require that the timing of
payments under such plan shall match the timing of the Exit Bonus payments that
otherwise would have occurred, or shall contain such other or additional
provisions as shall cause payments under the plan and this Section 2.3 to
satisfy Section 409A.


(c)  (i) Subject to paragraph (ii), in the event prior to the occurrence of a
Change of Control, GSCP II Holdings (AE), LLC or any of its affiliates
(collectively, the “GSC Group”) sells, transfers or otherwise disposes of any of
the shares (the “Group Common Shares”) of common stock of Group it beneficially
owns as of the date hereof and excluding any shares of common stock of Group the
GSC Group may acquire after the date hereof (a “Disposition Event”), the
Executive shall be entitled to a portion of his Exit Bonus equal to (A) the Fair
Market Value of all of the Company’s outstanding common (on a fully diluted
basis) as of the date of such Disposition Event, multiplied by (B) a fraction,
the numerator of which shall be the number of Group Common Shares sold,
transferred or otherwise disposed of in such transaction and the denominator of
which shall be 107,593, multiplied by (C) the applicable Base Amount as
determined in accordance with Section 2.3(a) as of the date of such Disposition
Event. Except as provided in Section 2.3(b) and paragraph (ii), the portion of
the Exit Bonus payable upon a Disposition Event shall be payable in the same
form of consideration and at the same time as received by the GSC Group upon
such Disposition Event.


(ii) Subject to the Executive’s election to substitute the Exit Bonus as set
forth in Section 2.3(b), the payment described in paragraph (i) shall be made in
a lump sum in the same form of consideration as received, as applicable, by the
GSC Group or by the shareholders of either Group or the Company (A) upon the
closing of the Disposition Event if (x) such closing occurs within ten years of
the date hereof and (y) such payment would be a “short-term” deferral within the
meaning of Treas. Reg. Sec. 1.409A-1(b)(4), or otherwise (B) upon the happening
of the next following Change in Control; provided that if it is not possible to
pay such Exit Bonus in such same form, such Exit Bonus shall be paid in a cash
lump sum.
 
 
3

--------------------------------------------------------------------------------

 
 
2.4  Definitions.   (a) Change of Control shall mean (i) the transfer (in one
transaction or a series of transactions) of all or substantially all of the
assets of Group or the Company to any person or group (as such term is used in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)); (ii) the liquidation or dissolution of Group or the  Company
or the adoption of a plan by the stockholders of Group or the Company relating
to the dissolution or liquidation of either Group or the Company; or (iii) the
acquisition by any person or group (as such term is used in Section 13(d)(3) of
the Exchange Act), except for by the GSCP Group of beneficial ownership,
directly or indirectly, of more than 50% of the aggregate ordinary voting power
of Group or the Company;


(b)  Fair Market Value of the Company’s common stock shall mean the value of the
Company’s common stock as specified in accordance with any transaction resulting
in a Change of Control or Disposition Event, as the case may be, or if no
specific value is specified in such transaction, the value of the Company’s
common stock as reasonably determined by the Board (provided, in the event the
Executive disagrees with the value determined by the Board, as determined by a
nationally recognized independent investment banking or accounting firm
reasonably acceptable to the Company and the Executive), in either case without
control premiums or minority discounts.


3.  EMPLOYEE BENEFITS


3.1. General Benefits. The Executive shall receive the following benefits during
the Employment Term:


(a) the Executive will be eligible to participate in benefit programs of the
Company consistent with those benefit programs provided from time to time to
other senior executives of the Company;


 
(b)           an annual life insurance premium allowance of $2,500 payable
annually in February of each year;
 


(c)           an automobile allowance of $250 per month and the exclusive use of
a company car;


(d)           a travel allowance not to exceed $15,000 annually, which is paid
on or before the 15th day of the third month of the calendar year following the
calendar year to which such allowance relates; and


(e)           participation in any executive incentive plan which might be
implemented by the Board during the Employment Term.


3.2. Vacation. During the Employment Term, the Executive shall be entitled to 20
days paid vacation each year in accordance with the applicable policies of the
Company.
 
 
4

--------------------------------------------------------------------------------

 
 
3.3. Reimbursement of Expenses.    The Company, subject to Section 9.2(e), will
reimburse the Executive for reasonable, ordinary and necessary business expenses
incurred by him in the fulfillment of his duties hereunder upon presentation by
the Executive of an itemized account of such expenditures in accordance with the
Company practices consistently applied.


3.4. Consulting Term Benefits.  Subject to Section 9.2(b), during the Consulting
Term, the Company shall provide, without charge, the Executive with medical
coverage under the same terms as medical coverage offered to other senior
executives of the Company.


3.5. Benefits upon Termination. Subject to Section 9.2(b), upon the termination
of the Executive’s employment and the Consulting Term, the Company shall
provide, without charge, the Executive with eighteen (18) months of medical
coverage under the same terms as medical coverage offered to other senior
executives of the Company.


3.6. Severance Pay.  (a) Upon termination of the Executive’s employment for any
reason (including, without limitation, upon non-renewal of the Employment Term),
other than (i) by the Company for Cause, (ii) due to death or Permanent
Disability of the Executive or (iii) by the Executive without Good Reason, the
Executive shall be entitled, subject to Section 9.2(b) and Section 3.6(b), to
receive an amount equal to his six months of his Base Salary (the “Severance
Pay”), payable commencing upon the expiration of the Consulting Term monthly on
or about the 15th day of each month in equal installments in accordance with the
Company’s payroll practices as in effect at the end of the Consulting Term;
provided, the Severance Pay shall be paid to the Executive’s estate in a lump
sum payment in the event of the Executive’s death during the Consulting Term on
or before the 15th day of the third month of the calendar year following the
calendar year in which the Executive’s death occurs.


(b)  Release by Executive.  As a condition to receipt of the Severance Pay, on
or prior to the 30th day following his termination of employment, the Executive
shall execute, deliver and not revoke a release (the “Release”) to the Company
and the Group, in a form reasonably requested by the Company, releasing and
discharging on behalf of the Executive, his heirs, administrators, executors,
agents, or employees, the Company, Group and all other affiliates, divisions,
subsidiaries and each of their predecessors, successors, assigns, agents,
directors, officers, employees, representatives, attorneys, and all persons
acting by, through, under or in concert with any of them (collectively, the
“Releasee”) from any and all charges, claims, demands, judgments, actions,
causes of action, damages, expenses, costs, attorneys' fees, and liabilities of
any kind whatsoever, whether known or unknown, vested or contingent, in law,
equity or otherwise, which the Executive ever had, then has, or may hereafter
have against a Releasee for or on account of any matter, cause or thing
whatsoever which has occurred at any time up to the date of the Release, but
excluding any liabilities or obligations of a the Company or Group set forth in
this Agreement to the extent such liabilities or obligations survive the
termination of the Executive’s employment, and excluding any liabilities or
obligations of a Releasee arising out of any indemnity agreement in the
Executive’s favor whether contained in such Releasee’s articles of
incorporation, bylaws, corporate resolutions or in any employment agreement or
arising by operation of law.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)  Definitions.  (i)  Termination for “Cause” shall mean termination by the
Company of the Executive’s employment because the Executive (A) admits to, has
been convicted of or has entered into a plea of nolo contendere to a crime
punishable by imprisonment for more that one year, (B) has failed to perform in
all material respects the normal and customary duties required of his position
of employment, following a written warning specifying such deficiency and
affording the Executive a reasonable period to cure such failure; or (C) has
been disloyal to Group, the Company or any of their respective affiliates by
assisting transportation competitors of Group, the Company or any of their
respective affiliates to the disadvantage of Group, the Company or any of their
respective affiliates by a breach of Section 6 or by otherwise actively
assisting such competitors to the disadvantage of Group, the Company or any of
their respective affiliates.


(ii)  Termination “Without Cause” shall mean any termination by the Company of
the Executive’s employment at any time during the Employment Term for any reason
other than Cause, death or Permanent Disability.


(iii)  Termination by Executive for “Good Reason” shall mean termination by the
Executive because of (A) a material reduction in the nature or scope of
Executive's position as Chief Financial Officer or his authorities, powers,
duties, or responsibilities in such capacity; or (B) a material breach by the
Company of its affirmative or negative covenants or undertakings hereunder and
such breach shall not be remedied within fifteen (15) days after notice to
Company thereof (which notice shall be signed by Executive and refer to a
specific breach of this Agreement).


(iv)  Termination due to Permanent Disability shall mean termination by the
Company due to the failure of the Executive because of illness, physical or
mental disability or other incapacity for a period of six consecutive months, or
for shorter periods aggregating six months during any consecutive twelve-month
period, to render the services provided for by this Agreement.  The
determination of the Executive’s Permanent Disability shall be made by an
independent physician who is reasonably acceptable to the Executive and the
Company and shall be final and binding and shall be based on such competent
medical evidence as shall be presented to it by the Executive or by any
physician or group of physicians or other competent medical experts employed by
the Executive and/or the Company to advise such independent physician.


4. [intentionally deleted]


5. [intentionally deleted]


6. NON COMPETITION/NON SOLICITATION AND CONFIDENTIALITY


6.1. Noncompetition/Nonsolicitation. The Executive shall not, directly or
indirectly, as a sole proprietor, member of a partnership, stockholder or
investor, officer or director of a corporation, or as an employee, associate,
consultant or agent of any person, partnership, corporation or other business
organization or entity other than the Company: (a) engage in, or acquire an
interest in any entity or enterprise which engages in, any business that is in
competition with any business actively conducted by Group, the Company or any of
their respective subsidiaries within (i) the counties then served by Group, the
Company or their respective subsidiaries as well as adjacent counties, and (ii)
any other counties in which Group, the Company or their respective subsidiaries
has made a bid within 36 months prior to the Executive’s termination and any
adjacent counties in which Group, the Company or their respective subsidiaries
conducts business; (b) solicit or endeavor to entice away from Group, the
Company or any of their respective subsidiaries any person who is, or was during
the then most recent 36-month period, employed by or associated with Group, the
Company or any of their respective subsidiaries, or (c) solicit or endeavor to
entice away from Group, the Company or any of their respective subsidiaries, or
otherwise interfere with the business relationship of Group, the Company or any
of their respective subsidiaries with, any person or entity who is, or was
within the then most recent 36-month period, a customer, client or prospect of
Group, the Company or any of their respective subsidiaries. The obligations of
this Section 6.1 shall apply for 18 months, or a period of 24 months if, as of
termination of the employment of the Executive, more than a majority of the
Common Stock of Group is then owned by the current shareholders of Group, after
termination of employment of the Executive as well as during employment and
shall be extended by a period of time equal to any period during which the
Executive shall be in breach of such obligations.
 
 
6

--------------------------------------------------------------------------------

 
 
6.2. Confidentiality. The Executive covenants and agrees with the Company that
he will not at any time, except in performance of his obligations to the Company
hereunder or with the prior written consent of the Company, directly or
indirectly, disclose any secret or confidential information that he may learn or
has learned by reason of his association with Group, the Company or any of their
respective subsidiaries and affiliates. The term “confidential information”
includes information not previously disclosed to the public or to the trade by
the Company’s or Group’s management, or otherwise in the public domain, with
respect to the Company’s or Group’s or any of their respective affiliates' or
subsidiaries' products, services, facilities, applications and methods, trade
secrets and other intellectual property, systems, procedures, manuals,
confidential reports, product or service price lists, customer lists, technical
information, financial information (including the revenues, costs or profits
associated with any of the Company’s or Group’s products), business plans,
prospects or opportunities.


6.3. Exclusive Property. The Executive confirms that all confidential
information is and shall remain the exclusive property of Group and the Company.
All business records, papers and documents kept or made by the Executive
relating to the business of Group, the Company or their respective subsidiaries
shall be and remain the property of Group and the Company.


6.4. Injunctive Relief. Without intending to limit the remedies available to
Group and the Company, the Executive acknowledges that a breach of any of the
covenants contained in this Section 6 may result in material and irreparable
injury to Group, the Company or their respective affiliates or subsidiaries for
which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely and that, in the event of such a
breach or threat thereof, Group and the Company shall be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Executive from engaging in activities prohibited by this Section
6 or such other relief as may be required specifically to enforce any of the
covenants in this Section 6. If for any reason a final decision of any court
determines that the restrictions under this Section 6 are not reasonable or that
consideration therefor is inadequate, such restrictions shall be interpreted,
modified or rewritten by such court to include as much of the duration and scope
identified in this Section 6 as will render such restrictions valid and
enforceable.
 
 
7

--------------------------------------------------------------------------------

 


7.    GUARANTEES


7.1. Indemnification. Group, the Company and each of their subsidiaries, jointly
and severally, shall indemnify the Executive and his spouse, heirs, estate,
executors and administrators (collectively, the “Indemnitees”) and hold such
Indemnitees harmless from and against, and pay and reimburse the Indemnitees
for, any and all demands, payments, claims, actions, losses, damages,
liabilities, obligations, fines, taxes, deficiencies, costs and expenses
(including reasonable attorneys’ fees), whether or not resulting from
third-party claims, including interest and penalties with respect thereto,
asserted against or incurred or sustained by an Indemnitee in connection with or
arising out of any personal guaranty or undertaking by the Executive of any
obligation of Group, the Company or any of their subsidiaries (collectively a
“Guaranty”).


7.2. Future Subsidiaries. In the event, Group, the Company or any of their
subsidiaries acquires or forms a subsidiary after the date hereof, Group and the
Company shall cause such newly acquired or formed subsidiary to execute and
deliver a supplement to this Amendment, which supplement shall provide that such
newly acquired or formed subsidiary will indemnify the Indemnitees in accordance
with Section 7.1 hereof.


8.    MISCELLANEOUS


8.1. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:


To the Company or Group, to it at:


Atlantic Express Transportation Corp.
7 North Street
Staten Island, NY 10302
Attention: Corporate Secretary


with a copy to:


GSCP III Holdings (AE), LLC
c/o Greenwich Street Capital Partners, Inc.
500 Campus Drive, Suite 220
Florham Park, NJ 07932
Fax: (973) 593-5454
Attention: Peter Frank

 
and:
 


To the Executive:


Nathan Schlenker
505 County Route 22
Gloversville, NY 12078
Fax:  (518) 752-5798
 
 
8

--------------------------------------------------------------------------------

 


Any such notice or communication shall be sent certified or registered mail,
return receipt requested, or by facsimile, addressed as above (or to such other
address as such party may designate in writing from time to time), and the
actual date of receipt shall determine the time at which notice was given.


8.2. Severability. If a court of competent jurisdiction determines that any term
or provision hereof is invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired and (b) such court shall have the
authority to replace such invalid or unenforceable term or provision with a term
or provision that is valid and enforceable and that comes closest to expressing
the intention of the invalid or unenforceable term or provision.


8.3. Assignment. This Agreement shall inure to the benefit of the heirs and
representatives of the Executive and the assigns and successors of the Company,
but neither this Agreement nor any rights hereunder shall be assignable or
otherwise subject to hypothecation by the Executive. Each of Group and the
Company may assign this Agreement without prior written approval of the
Executive upon the transfer of all or substantially all of its business and/or
assets (whether by purchase, merger, consolidation or otherwise), provided that
the successor to such business and/or assets shall expressly assume and agree to
perform this Agreement.


8.4. Entire Agreement; Amendment. This Agreement represents the entire agreement
of the parties with respect to the subject matter hereof and shall supersede any
and all previous contracts, arrangements or understandings between or among
Group, the Company and the Executive, including the Prior Agreement. The
Agreement may be amended at any time by mutual written agreement of the parties
hereto.


8.5. Withholding. The Company shall be entitled to withhold, or cause to be
withheld, from payment any amount of withholding taxes required by law with
respect to payments made to the Executive in connection with his employment
hereunder.


8.6. Governing Law. This Agreement shall be construed, interpreted, and governed
in accordance with the laws of the State of New York without reference to
principles of conflict of laws.


8.7. Survival. Section 2.3 (relating to Exit Bonus), Article 6 (relating to
noncompetition, nonsolicitation and confidentiality) and Section 8.6 (relating
to governing law) shall survive the termination hereof.
 
 
9

--------------------------------------------------------------------------------

 


8.8. Headings. Headings to sections in this Agreement are for the convenience of
the parties only and are not intended to be a part of or to affect the meaning
or interpretation hereof.


8.9. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.


9.           SECTION 409A.
9.1 General.  The parties acknowledge and agree that, to the extent applicable,
this Agreement shall be interpreted in accordance with, and the parties agree to
use their best efforts to achieve timely compliance with Section 409A, including
without limitation any such regulations or other guidance that may be issued
after the date hereof.  Notwithstanding any provision of this Agreement to the
contrary, in the event that the Company determines that any compensation or
benefits payable or provided under this Agreement may be subject to Section
409A, the Company may adopt (without any obligation to do so or to indemnify the
Executive for failure to do so) such limited amendments to this Agreement and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Company reasonably determines are necessary or
appropriate to (i) exempt the compensation and benefits payable under this
Agreement from Section 409A and/or preserve the intended tax treatment of the
compensation and benefits provided with respect to this Agreement or (ii) comply
with the requirements of Section 409A.


9.2 Separation from Service under 409A.  Notwithstanding any provision to the
contrary in this Agreement:


(a)           No amount shall be payable pursuant to Section 3.5 or Section 3.6
unless the termination of Executive’s employment constitutes a “separation from
service” within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations; and


(b)           If the Executive is deemed at the time of his separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the termination
benefits to which the Executive is entitled under this Agreement (after taking
into account all exclusions applicable to such termination benefits under
Section 409A), including, without limitation, any portion of the additional
compensation awarded pursuant to Section 3.5 or Section 3.6, is required in
order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code, such portion of the Executive’s termination benefits shall not be provided
to the Executive prior to the earlier of (A) the expiration of the six-month
period measured from the date of the Executive’s “separation from service” with
the Company (as such term is defined in the Department of Treasury Regulations
issued under Section 409A of the Code) or (B) the date of the Executive’s
death.  Upon the earlier of such dates, all payments deferred pursuant to this
Section 9.2(b) shall be paid in a lump sum to the Executive, and any remaining
payments due under the Agreement shall be paid as otherwise provided herein; and


(c)           The determination of whether the Executive is a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of
his separation from service shall be made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including,
without limitation, Section 1.409A-1(i) of the Department of Treasury
Regulations (and any successor provision thereto); and


(d)           For purposes of Section 409A, the Executive’s right to receive
installment payments pursuant to Section 3.5 or Section 3.6 shall be treated as
a right to receive a series of separate and distinct payments; and


(e)           The reimbursement of any expense under Section 3.3 shall be made
no later than December 31 of the year following the year in which the expense
was incurred.  The amount of expenses reimbursed in one year shall not affect
the amount eligible for reimbursement in any subsequent year.


[signature page follows]

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Group have caused this Agreement to be duly
executed by their authorized representatives and the Executive has hereunto set
his hand, in each case effective as of the day and year first above written.
 

 
ATLANTIC EXPRESS
TRANSPORTATION GROUP INC.
         
 
By:
/s/ Peter Frank       Name:  Peter Frank       Title:    Chairman of the Board  
       

 

 
ATLANTIC EXPRESS
TRANSPORTATION CORP.
         
 
By:
/s/ Peter Frank       Name:  Peter Frank       Title:    Chairman of the Board  
       

 

  EXECUTIVE:          
 
By:
/s/ Nathan Schlenker       Nathan Schlenker                  

 
 
11

--------------------------------------------------------------------------------

 
